The opinion of the Court was delivered by
WaRDLaw, J.
It is plain that there can be no intermeddling with assets where there are no assets; and that paying the debts of a deceased with one’s own money, does not make one executor de son tort. Although the defendant in this case may have had funds of his deceased son, and from them may have paid' one debt, and promised to pay another, we see no' evidence of this, and therefore direct a new trial.
Motion granted.
O’Neall, WhitNer, GloveR and MüNRO, JJ., concurred.

Motion granted.